Case 1:16-cv-00804-RJS Document 129 Filed 07/29/19 Page1of1

Case 1:16-cv-00804-RJS Document 128 Filed 07/29/19 Page 1of 1

STOWELL & FRIEDMAN, LTD. MORGAN, LEWIS & BOCKIUS LLP
303 W. Madison St., Suite 2600 1701 Market Street

Chicago, Illinois 60606 Philadelphia, PA 19103

Telephone: 312-431-0888 Telephone: 215-963-5000

Fax: 312-431-0228 Fax: 215-963-5001

July 29, 2019
VIA ECF AND ELECTRONIC MAIL

Hon. Richard J. Sullivan, Circuit Judge

United States District Court, Southern District of New York
Thurgood Marshall United States Courthouse

40 Foley Square, Courtroom 905

New York, New York 10007
sullivannysdchambers@nysd.uscourts.gov

Re: Frazier, et al. v. Morgan Stanley & Co. LLC, et al., Civil Action No. 16-cv-00804-RJS

Dear Judge Sullivan,

The parties write jointly pursuant to the Court’s May 1, 2019 Order to provide a status update
and to respectfully request that the stay of discovery be extended for an additional 90 days. Dkt.
123. To date, the parties have engaged in ongoing settlement communications and have
exchanged documents and information to facilitate their efforts to resolve the matter. The parties
have also agreed to exchange additional data regarding two of the plaintiffs. Due to the agreed
data production and the parties’ respective schedules, the parties anticipate that the two-day
private mediation will take place in October. The parties, therefore, respectfully request that the
current stay of discovery be extended for an additional 90 days.

The parties agree to provide the Court with a status update on or before the expiration of the
proposed 90 day period and, if the settlement negotiations are not successful, the parties will
submit a proposed Revised Scheduling Order for the Court’s consideration and approval.

Respectfully submitted,

/s/ Linda D. Friedman /s/Mark S. Dichter

Linda D. Friedman (Admitted Pro Hac Vice) Mark S. Dichter (Admitted Pro Hac Vice)
STOWELL & FRIEDMAN, LTD. MORGAN, LEWIS & BOCKIUS LLP
303 W. Madison St., Suite 2600 1701 Market Street

Chicago, Illinois 60606 Philadelphia, PA 19103

Telephone: 312-431-0888 Telephone: 215-963-5000

Fax: 312-431-0228 Fax: 215-963-5001

Attorneys for Plaintiffs Attorneys for Defendants

cc: All counsel of record (via ECF)

IT IS HEREBY ORDERED THAT the parties' request to extend the stay of all deadlines set
forth in the Court's December 18, 2018 case management plan for 90 days is GRANTED. The
parties shall update the Court by October 28, 2019 as to the continued need for a stay and,
if there is none, submit a joint proposed Revised Scheduling Order.

sooroerea__ Ru" —_/

—_ 4/29 19 USC.
